Citation Nr: 0817676	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for right 
plantar fasciitis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1994 to November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico which granted service connection for right 
plantar fasciitis evaluated as non-compensable.  In June 
2004, the veteran appeared at a hearing at the RO before the 
undersigned.  Subsequently in June 2006, the Board remanded 
for further development.  

The veteran perfected an appeal for entitlement to service 
connection for a low back disability.  During the pendency of 
this appeal, in September 2007, the RO granted service 
connection for degenerative disc disease at L5-S1.  As this 
represents a full grant of the benefit sought, the issue is 
no longer before the Board. 


FINDINGS OF FACT

1.  Prior to April 30, 2007, the veteran's right plantar 
fasciitis has not been productive of moderate symptoms 
including weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, or pain on 
manipulation and use of the foot.

2.  Beginning April 30, 2007, the veteran's right plantar 
fasciitis has been productive of moderate symptoms including 
pain on manipulation and use of the foot.  However, he has 
not been shown to have severe symptoms characterized by 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities.


CONCLUSIONS OF LAW

1.  Prior to April 30, 2007, the criteria for an initial 
compensable evaluation for right plantar fasciitis have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5384 
(2007).  

2.  Beginning April 30, 2007, the criteria for a 10 percent 
evaluation, but not more, for right plantar fasciitis have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5384 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2002 and July 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In July 2006, the RO 
also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for right plantar fasciitis.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in August 2002 
and April 2007, he was afforded formal VA foot examinations.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


Analysis

The veteran essentially contends that his service-connected 
right plantar fasciitis is more severe than contemplated by 
the current non-compensable rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The veteran's right plantar fasciitis, currently rated as 
non-compensable, is rated under DCs 5299-5279.  DC 5299 
represents an unlisted disability requiring rating by analogy 
to one of the disorders rated under 38 C.F.R. § 4.71.  DC 
5279 assigns a maximum 10 percent evaluation for unilateral 
or bilateral anterior metatarsalgia (Morton's disease).  38 
C.F.R. § 4.71a, DC 5279.  In every instance in which the 
Rating Schedule does not provide for a zero percent 
evaluation under a particular DC, a noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

While the RO has evaluated the veteran's right plantar 
fasciitis by analogy under DC 5279 for anterior metatarsalgia 
(Morton's disease), the assignment of a particular DC is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Plantar fasciitis is not listed under any particular 
diagnostic code provision.  When an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
are to be avoided, as is the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor are 
ratings assigned to organic diseases and injuries to be 
assigned by analogy to conditions of functional origin.  38 
C.F.R. § 4.20.

While in this case the veteran does not have a diagnosis of 
flatfoot, the Board finds that the symptoms of his right 
plantar fasciitis discussed below are analogous to the 
criteria set forth for flatfoot.  As such, the Board will 
consider the veteran's disability under the criteria for 
flatfoot.   

For flatfoot, a noncompensable disability rating is provided 
for mild symptoms relieved by built-up show or arch support.  
38 C.F.R. § 4.71a, DC 5276.  A 10 percent disability rating 
is provided for moderate symptoms including weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  Id.  A 20 and 30 percent disability 
rating is provided for, respectively, unilateral and 
bilateral severe acquired flatfoot, characterized by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  Id.  A 30 
and 50 percent disability rating is provided for, 
respectively, unilateral and bilateral pronounced acquired 
flatfoot characterized by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.  
On VA examination in August 2002, the veteran complained of 
onset of right heel and instep pain mainly when walking and 
placing his foot on the ground (especially upon awakening and 
placing his foot on the ground).  The veteran indicated that 
the pain was localized and radiated to the forefoot.  The 
examiner noted that the veteran did not need assistive 
devices, including a cane, braces, or corrective shoes; and 
he walked in equal steps with a normal cadence.  The veteran 
was noted to be independent in the activities of daily 
living.  Physical examination of the veteran revealed that 
there was no foot abnormality and he had a high longitudinal 
arch.  On range of motion testing, the veteran demonstrated 
15 degrees of dorsiflexion and 45 degrees of plantar flexion 
of the right ankle with no joint pain.  While he had 
tenderness to palpation at the medial right foot longitudinal 
arch at the posterior aspect and at the medial calcaneal area 
(heel), there was no objective evidence of painful motion, 
edema, or instability.  The veteran had mildly to moderately 
abundant calluses on the medial heel of the right foot; did 
not have skin or vascular changes; was able to stand, squat, 
supinate, pronate, raise on toes, and raise on heels; and had 
a high arch.  He did not have flat feet or hallux valgus.  A 
diagnosis of right plantar fasciitis was noted.  

At his June 2004 travel board hearing, the veteran testified 
that he self-medicated by taking Motrin and taping up his 
foot.  He also indicated that his foot was tight and he had 
shooting pain especially after standing from a resting 
position.  The veteran denied swelling except on the bottom 
of the foot.  He stated he only bought shoes with good arch 
support which helped with his symptoms.  Stating that 
orthotics did not stay in place, the veteran reported that he 
did not use any kind of orthotics.  

Pursuant to the Board's June 2006 remand, the veteran was 
afforded another VA foot examination in April 2007.  The 
veteran reported daily pain which was worse with exercise and 
running.  He used medication (Advil) which was partially 
effective in relieving his symptoms, did daily stretching 
exercises, and wore custom orthotics to treat his right foot 
disability.  As to the veteran's right foot symptoms, the 
examiner noted pain and stiffness in the arch of the foot 
occurred while standing, walking, and at rest.  There was no 
swelling, heat, redness, fatigability, weakness, lack of 
endurance, or other symptoms.  Functional limitation included 
being able to stand for more than one hour but less than 
three hours, and being able to walk one to three miles.  No 
assistance aids or devices were needed.  Physical examination 
revealed no objective evidence of painful motion, swelling, 
instability, weakness, abnormal weight bearing, hammertoes, 
hallux valgus or rigidus, skin or vascular foot abnormality, 
pes cavus (clawfoot), malunion or nonunion of the tarsal or 
metatarsal bones, flatfoot, or muscle atrophy.  There was, 
however, pain on deep palpation of the plantar fascia.  The 
examiner observed that the veteran exhibited a normal gait.  
In conclusion, the examiner noted a diagnosis of chronic 
plantar fasciitis of the right foot with associated mild 
problems with chores and shopping; moderate problems with 
exercise; severe problems with sports; but no problems with 
recreation, traveling, feeding, bathing, dressing, toileting, 
or grooming.  

Based on the evidence, the Board finds that the veteran's 
right plantar fasciitis symptoms do not meet the criteria for 
a compensable rating prior to April 30, 2007.  The veteran's 
most significant symptoms at that time consisted of heel and 
instep pain when awakening and walking, tenderness to 
palpation at the medial right foot longitudinal arch at the 
posterior arch and medial calcaneal area, and calluses on the 
medial heel.  However, there was no objective evidence of 
painful motion, edema, or instability.  Thus, while the 
veteran complained of pain when walking, he has not 
demonstrated moderate symptoms including weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, or pain on manipulation and use of the feet.  See  
38 C.F.R. § 4.71a, DC 5276.  Therefore, a compensable rating 
is not warranted prior to April 30, 2007. 

On the other hand, as of the April 30, 2007 VA examination, 
the veteran's right plantar fasciitis symptoms more nearly 
approximate a 10 percent disability evaluation.  This 
increase in severity is demonstrated by the veteran's report 
of pain and stiffness in the arch of the foot the when 
standing, walking, and at rest; pain on deep palpation of the 
plantar fascia; and use of custom orthotics which only 
partially relieved his symptoms.  While abnormal weight 
bearing has not been shown, the veteran has demonstrated pain 
on manipulation and use of the feet.  See id.  Thus, a 10 
percent rating is warranted.  

However, a rating in excess of 10 percent is not warranted as 
the evidence has not shown severe symptoms characterized by 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities.  See  id.  Therefore, the veteran 
is granted a 10 percent disability evaluation, but not more, 
as of April 30, 2007 for right plantar fasciitis. 

The Board has also determined whether the veteran would be 
entitled to a higher rating under other foot disability 
rating criteria.  However, the veteran does not have claw 
foot (pes clavus), hallux rigidus, malunion or nonunion of 
tarsal or metatarsal bones, or other foot injuries.  
Accordingly, consideration under those corresponding 
diagnostic codes is not appropriate.  See 38 C.F.R. § 4.71a, 
DCs 5278, 5281, 5283, 5284.    

Consideration under the rating codes for weak foot, anterior 
metatarsalgia (Morton's disease), hallux valgus, or hammer 
toe would not afford the veteran a higher disability 
evaluation.  See 38 C.F.R. § 4.71a, DCs 5277, 5279, 5280, 
5282.  A 10 percent is the maximum disability evaluation 
available under those codes and the veteran has not been 
shown to have any of those disabilities.  

The Board has also reviewed the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 and finds that the veteran is not 
entitled to an increased rating due to functional impairment 
as a result of pain on repetitive use.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The August 2002 VA examination report 
noted that there was no additional limitation of motion or 
functional impairment during flare-ups.   The examiner also 
indicated that range of motion or function was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  
Additionally, the April 2007 VA examination report noted that 
there were no flare-ups of the right foot.  Thus, the Board 
finds that the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 do 
not provide a basis for a higher rating.

Furthermore, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevents 
him from working.  At his June 2004 hearing, the veteran 
testified that he worked as an engineer which required him to 
walk around project sites and he had to stop every half hour 
or up to two hours due to foot pain.  The April 2007 VA 
examination report noted that the veteran did not miss any 
work due to his disability and that there were no significant 
effects on his occupation.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

In sum, the Board finds that before April 30, 2007, the 
veteran's right plantar fasciitis warrants a non-compensable 
evaluation and beginning April 30, 2007, his right plantar 
fasciitis warrants a 10 percent disability evaluation.  
Fenderson, supra.


ORDER

Prior to April 30, 2007, an initial compensable evaluation 
for right plantar fasciitis is denied.

Beginning April 30, 2007, a 10 percent evaluation, but not 
more, for right plantar fasciitis is allowed, subject to the 
regulations governing the award of monetary benefits.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


